Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending. Claims 1 and 9 are independent.
This Application was published as U.S. 2020/0356728.
Apparent priority: 22 Feb 2018.

Claims are subjected to 101 Abstract Idea rejections.  Applicant may delay responding to this rejection until such time when all the art rejections are overcome because by then the 101 issue may have been alleviated automatically.  Note, that you must file a completed request form PTO/SB/456 to participate in this deferred response program.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
Claim 3 is objected to because of the following informalities:  
3. The apparatus of claim 2, 
wherein the user feedback further comprises rating information with respect to the product, and 
wherein the processor is configured to identify the user feedback as positive feedback or negative feedback on the product by applying a weight higher than the first exposure frequency and the second exposure frequency to the rating information. 

There is language missing and the sentence grammatically incorrect.  Inserting “identify” is suggested to overcome the informality.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 1: The independent Claims are directed to statutory categories: 
Claim 9 is a method claim and directed to the process category of patentable subject matter.
Claim 1 is a system claim and directed to the machine or manufacture category of patentable subject matter.

Step 2A, Prong One: Does the Claim recite a Judicially Recognized Exception? Abstract Idea? Are these Claims nevertheless are considered Abstract as a Mathematical Concept (mathematical relationships, mathematical formulas or equations, mathematical calculations), Mental Process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), or Certain Methods of Organizing Human Activity (1-fundamental economic principles or practices (including hedging, insurance, mitigating risk), 2-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), 3- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and fall under the judicial exception to patentable subject matter?)
The rejected Claims are directed to Mental Processes or Methods of Organizing Human Activity.
9. A method of controlling an electronic apparatus storing keyword information by product specification, [Company making Camera/Product wants to know the customer opinion regarding Camera Lens/Keyword.]
the method comprising: 
obtaining user feedback on the product by crawling a website; [Customer Research Employee browses the websites for product reviews by customers.]
identifying positive feedback or negative feedback among the user feedback corresponding to the keyword information by product specification by performing natural language processing (NLP) to which at least two different algorithms are applied; and  [Customer Research Employee identifies positive and negative product reviews with respect to the Lens of the camera.  The two NLPs may correspond to reading the reviews in two languages such as English and Spanish both of which are prevalent in U.S or English and French for Canada.  Another interpretation is to perform the generic algorithms (e.g., (ii) looking for matches in a positive sentiment list and (ii) looking for matches in a negative sentiment list.]
displaying a result of the identification. [Customer Research Employee prepares a report and displays it to his superiors.]
This Claim is directed to the abstract idea of evaluating customer feedback and preparing a report from it  and as such it is directed to a Mental Process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), or Certain Methods of Organizing Human Activity (1-fundamental economic principles or practices (including hedging, insurance, mitigating risk), 2-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors;).

Step 2A, Prong Two: Additional Elements that Integrate the Judicial Exception into a Practical Application? Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
The rejected Claims do not include additional limitations that point to integration of the abstract idea into a practical application.
            
Additional elements that are implied include: an electronic apparatus for storing the keyword information by product specification, 2) use of web crawlers which is implied by the “crawling websites” language, and 3) use of NLP by at least two different algorithms.  These are routine, conventional, and well-understood components engaged in their conventional functions and thus insufficient to convert the abstract idea in a practical technological application of the abstract idea.  One of ordinary skill would interpret web crawling as using a web crawler/software (the term is associated with a software bot under the plain and ordinary meaning), but this step would still not preclude method performance by a human because the step involves insignificant extra-solution activity in the form of data gathering.  See MPEP 2106.05(g)- “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).”  The main concept of the invention is evaluating customer/user feedback and the web-crawling is only to gather the data for analysis.  Moreover, the data gathering in the form of web-crawling is well-known.  

Step 2B: Search for Inventive Concept: Additional Element Do not amount to Significantly More: Note the limitations of crawler, NLP, and display are not express and merely implied and even if they are considered as express limitations (which is the case in system Claim 1), they constitute well-understood, routine, and conventional machine components that and are being used for their conventional and rather generic functions. Additionally, these limitations are expressed impliedly. Accordingly, they are not sufficient to cause the Claim to amount to significantly more than the underlying abstract idea. 

The Dependent Claims do not add limitations that could help the Claim as a whole to amount to significantly more than the Abstract idea identified for the Independent Claim:

10. The method of claim 9, 
wherein the user feedback includes feedback title and feedback contents, 
wherein the identifying comprises: [This Claim pertains to what is written by a customer and falls within the abstract idea of human activity.  A review could have a title and a body.]
identifying a first exposure frequency of a first positive word and a first negative word, respectively, included in the feedback title by performing NLP on the feedback title; [One look determines how many positive and negative words are in a tilte.
identifying a second exposure frequency of a second positive word and a second negative word, respectively, included in the feedback contents by performing NLP on the feedback contents; and [Employee can see how many positive or negative words are in the body.]
identifying the user feedback as positive feedback or negative feedback on the product by applying a weight higher than the second exposure frequency to the first exposure frequency. [Employee gives a higher weight to the contents of the Title as opposed to the contents of the Body which is common sense.]

11. The method of claim 10, 
wherein the user feedback further comprises rating information with respect to the product, and [Customer can rate the product from 1 to 5.]
wherein the identifying comprises identifying the user feedback as positive feedback or negative feedback on the product by applying a weight higher than the first exposure frequency and the second exposure frequency to the rating information. [Customer rating is a direct input whereas positive and negative word counts are secondary and derivative indicia of a rating.  It makes sense that the direct rating should be given higher weight.]

12. The method of claim 9, wherein the identifying comprises: 
obtaining a first identification result by identifying positive feedback or negative feedback on the product by performing NLP that a first algorithm is applied to the user feedback; [The reviews are a mix of reviews written in Spanish and other ones written in English.  Thus, an English-speaking Employee or a bilingual Employee exercising his knowledge of English can detect the sentiment in the English pile of reviews.]
obtaining a second identification result by identifying positive feedback or negative feedback on the product by performing NLP that a second algorithm is applied to the user feedback; and [A bilingual or Spanish speaking Employee can detect the sentiment in the Spanish pile of reviews.]
identifying the user feedback as negative feedback based on at least one of the first identification result and the second identification result including negative feedback. [Employee can use one or both piles to come up with an overall sentiment.]

13. The method of claim 9, wherein the displaying comprises: 
displaying a ratio of the positive feedback and the negative feedback on the keyword information by product specification through the display; and [Employee writes on a piece of paper the ratio of +ve/-ve or percentage of each which would indirectly indicate the ratio.]
based on a keyword corresponding to a specific specification of the product being selected according to a user input, display at least a part of the user feedback including the keyword. [Employee also writes or includes the review with the keyword of “camera lens” for example.]

14. The method of claim 9, further comprising displaying at least one of a UI for selecting the website to perform the crawling and a UI for editing a keyword by the product specification through the display.  [Employee could be on a computer (routine conventional well-understood use of a computer) and search the reviews electronically for a keyword (lens).]

15. The method of claim 9, wherein the identifying comprises: 
obtaining a first analysis result by performing NLP that the first algorithm is applied to user feedback of a first language obtained by crawling the website; [Employee uses his English skills to come up with a score for the English-language reviews.]
obtaining a second analysis result by performing NLP that the second algorithm is applied to user feedback of a second language obtained by crawling the website; and [Employee uses his Spanish skills to come up with a score for the Spanish-language reviews.]
identifying the positive feedback or the negative feedback by synthesizing the obtained first and second analysis results. [Employee combines the results of both the English and Spanish reviews to come up with a final result.]

With respect to Independent Claim 1, which has limitations similar to the limitations of Claim 9, the device limitation (display, storage, and processor) are routine, conventional, and well-understood components engaged in performing their routine, well-understood and conventional roles and are not sufficient to cause the Claim as a whole to amount to more than the underlying abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. 2017/0124575).
Regarding Claim 1, Clark teaches:
1. An electronic apparatus comprising: [Clark, Figure 1, “[0023] Consistent with various embodiments, the remote device 102 and the host device 112 may be computer systems. The remote device 102 and the host device 112 may include one or more processors 106 and 116 and one or more memories 108 and 118, respectively. The remote device 102 and the host device 112 may be configured to communicate with each other through an internal or external network interface 104 and 114. The network interfaces 104 and 114 may be, for example, modems or network interface cards. The remote device 102 and/or the host device 112 may be equipped with a display or monitor. Additionally, the remote device 102 and/or the host device 112 may include optional input devices (e.g., a keyboard, mouse, scanner, or other input device), and/or any commercially available or custom software (e.g., browser software, communications software, server software, natural language processing software, search engine and/or web crawling software, filter modules for filtering content based upon predefined parameters, etc.). In some embodiments, the remote device 102 and/or the host device 112 may be servers, desktops, laptops, or hand-held devices.”]
a display; [Clark, Figure 1, “[0023] … The remote device 102 and/or the host device 112 may be equipped with a display or monitor….”]
a storage in which keyword information by product specification is stored; and [Clark, Figure 1, “[0023] … The remote device 102 and the host device 112 may include one or more processors 106 and 116 and one or more memories 108 and 118, respectively. ….”]
a processor configured to [Clark, Figure 1, “[0023] … The remote device 102 and the host device 112 may include one or more processors 106 and 116 and one or more memories 108 and 118, respectively. ….”]
obtain user feedback on the product by crawling a website, [Clark, Figure 1, “[0023] … Additionally, the remote device 102 and/or the host device 112 may include optional input devices (e.g., a keyboard, mouse, scanner, or other input device), and/or any commercially available or custom software (e.g., browser software, communications software, server software, natural language processing software, search engine and/or web crawling software, filter modules for filtering content based upon predefined parameters, etc.).”] [Clark, “[0017] As used herein, sentiment may refer generally to attitudes, emotions, and opinions about a particular topic (e.g., a consumer's opinions on a specific form of a particular feature of a product). As contrasted with facts, sentiments tend to be subjective based on the impression of the reviewer (e.g., the consumer writing the product review). In some embodiments, many different categorizations of sentiments may be possible (e.g., a consumer is happy about a specific form of one product feature, angry about a specific form of another product feature, and sad about a specific form of a third product feature). In other embodiments, a binary opposition in sentiments is assumed (e.g., a consumer either likes or dislikes, is for or against, a particular specific form of a product feature) and a sentiment is either positive, negative, or neutral on a spectrum. This may sometimes be referred to as the polarity of the sentiment.”  “[0027] In some embodiments, the remote device 102 may enable users to submit (or may submit automatically with or without user input) electronic documents (e.g., web pages) containing product reviews to the host devices 112 in order to have the product reviews ingested and analyzed for sentiment (e.g., by natural language processing system 122). …  In some embodiments, the product review submission module 110 may incorporate a web crawler or other software that allows the module to search for and automatically identify product reviews for submission to the host device 112. In some embodiments, product reviews for different products of the same type may be submitted together in a single group.”]
identify positive feedback or negative feedback among the user feedback corresponding to the keyword information by specification by performing natural language processing (NLP) to which at least two different algorithms are applied, and [Clark, Figure 1, “Natural Language Processing System” including “Natural Language Processor 124” and “Sentiment Ranker Module 130.”  Figure 3, 301, 302, 303:  “[0048] The method 300 may begin at operation 301, wherein the computer system may ingest content of a product review using natural language processing modules. Natural language processing, as discussed herein, may incorporate any relevant natural processing techniques including, without limitation, those techniques discussed in reference to modules 216-224 in FIG. 2. …  The natural language processing techniques can be configured to recognize keywords, contextual information, and metadata tags associated with words, phrases, or sentences related to concepts (e.g., product features, words implying sentiments, etc.)….”  “[0049] After ingesting the content of the product review at operation 301, the computer system may, in operation 302, identify, as being referenced in the product review, a first specific form of a first product feature of the product under review. In some embodiments, this may involve identifying a word or phrase in the product review that was previously annotated with a "product feature" tag by a natural language processor module configured to recognize words that indicate specific forms of product features.”  “[0050] Per operation 303, the computer system may determine whether there is a sentiment within the product review that is associated with the identified first specific form. If not, then the method may proceed to operation 305. If, however, there is a sentiment associated with the first specific form, then, per operation 304, a preliminary sentiment score for the first product feature may be increased. As used herein, a sentiment score may refer to a measure or indicator of the amount of sentiment that product reviewers associate with a particular product feature. In some embodiments, a higher sentiment score may indicate (1) that more reviewers have indicated a sentiment associated with one or more specific forms of that product feature and/or (2) that reviewers have indicated stronger sentiments (e.g., more strongly negative or more strongly positive sentiments) associated with the one or more specific forms of that product feature....”]
to which at least two different algorithms are applied, and [Clark teaches every feature of the Claim and even teaches that any number of languages, and thus NLP algorithms can be used in the reviews:  “[0037] …The natural language processor 214 may be configured to recognize and analyze any number of natural languages….”  There is nothing in the process of Figure 3 of Clark that would prohibit applying two NLP algorithms (languages) to the reviews.  And, once the sentiment scores are generated for each product feature (307), on the reviews in each language, the scores can be combined because they are numbers.  But, Clark does not teach this.]
display a result of the identification through the display. [Clark, Figure 5, the rankings obtained from the product reviews are displayed.  “[0071] The listed rankings 501 display a ranking of laptop features generated, for example, by a computer system performing operations of the method 300 of FIG. 3. In some embodiments, the listed rankings 501 may have been generated by the same entity that owns the web page. In other embodiments, the listed rankings 501 may have been generated by a third party that specializes in obtaining and analyzing product reviews from numerous sources for sentiment….”]

Clark does not teach that two different NLP languages are applied to the same group of reviews and the results combined.  This Claim only asks for “NLP to which two different algorithms are applied.”  It is in the later Claim 7 that the results of analysis by two different languages are combined.  Here, it only says that the NLP can be done with two different algorithms.  The limitation can be interpreted broadly considering the wording and considering that it is later better defined in Claim 7.  
Claim 1 includes “identify positive feedback or negative feedback among the user feedback corresponding to the keyword information by specification by performing natural language processing (NLP) to which at least two different algorithms are applied,” which seems that the two algorithms only pertain to NLP capabilities whereas Claim 7 includes “first analysis using first algorithm … second analysis using second algorithm … identify the positive feedback or the negative feedback by synthesizing the obtained first and second analysis results.”  Claim 7 has to further limit Claim 1 and Claim 1 has to be broader.

Clark teaches:
to which at least two different algorithms are applied, and [Clark teaches every feature of the Claim and even teaches that the NLP can be conducted in any number of languages: “[0037] …The natural language processor 214 may be configured to recognize and analyze any number of natural languages….”]
Clark teaches that the NLP can be conducted in different languages.
Clark (Figure 3) sets forth the process of applying NLP to the customer reviews without mentioning language and therefore presumably in the same single language.
A combination of Clark with itself teaches that two NLP processes in two different languages (algorithms) may be applied to the same set of customer reviews.  One set of reviews may be run through the process of Figure 3 using twice; first using English NLP, and then using Spanish NLP.  Note that the Claim establishes no interconnection or nexus between the runs under two NLP algorithms.  The two runs are separate and their results are not combined; therefore, the rationale for combination is as simple as performing the process twice.

Regarding Claim 4, Clark teaches:
4. The apparatus of claim 1, wherein the processor is configured to 
obtain a first identification result by identifying positive feedback or negative feedback on the product by performing NLP that a first algorithm is applied to the user feedback, [Clark, Figure 3, shows that positive or negative sentiments associated with a specific feature of a product are identified and extracted and “a final sentiment score for each product feature” is obtained at 307.  The “sentiments” can be positive or negative. “[0017] … In some embodiments, many different categorizations of sentiments may be possible (e.g., a consumer is happy about a specific form of one product feature, angry about a specific form of another product feature, and sad about a specific form of a third product feature). In other embodiments, a binary opposition in sentiments is assumed (e.g., a consumer either likes or dislikes, is for or against, a particular specific form of a product feature) and a sentiment is either positive, negative, or neutral on a spectrum. This may sometimes be referred to as the polarity of the sentiment.”  Clark calls a particular value for a feature as “specific form of a product feature.” Examples indicate “form” means specific value of a feature such as a 50 square feet room in a hotel vs. a 70 square feet room:  “[0016] As used herein, a specific form for a product feature may refer to a specific embodiment of the product feature that is included in the particular product of interest. For example, a specific motor vehicle model could have a specific form of a two-year warranty for the product feature of warranty length. For another example, a first particular hotel room could have a specific form of fifty square meters for the product feature room size, while a second particular hotel room could have a specific form of seventy-five square meters for that same product feature (room size).”]
obtain a second identification result by identifying positive feedback or negative feedback on the product by performing NLP that a second algorithm is applied to the user feedback, and [Clark does not teach two different NLP algorithms.]
identify the user feedback as negative feedback based on at least one of the first identification result and the second identification result including negative feedback. [Clark, Figure 3, “create a final sentiment score for each product feature 307.”  Where the sentiment can be positive or negative.]
Clark does not teach using two NLP algorithms (processes) simultaneously.
Clark teaches:
obtain a second identification result by identifying positive feedback or negative feedback on the product by performing NLP that a second algorithm is applied to the user feedback, and [Clark teaches that the NLP can be conducted in any number of languages and thus teaches “performing NLP … second algorithm (language0”:  “[0037] …The natural language processor 214 may be configured to recognize and analyze any number of natural languages….”]
Rationale for combination as provided for Claim 1.

Regarding Claim 6, Clark teaches:
6. The apparatus of claim 1, wherein the processor is configured to display at least one of 
a UI for selecting the website to perform the crawling and [Clark, Figure 1, “product review submission module 110” on the “Remote Device 102.”  “[0027] In some embodiments, the remote device 102 may enable users to submit (or may submit automatically with or without user input) electronic documents (e.g., web pages) containing product reviews to the host devices 112 in order to have the product reviews ingested and analyzed for sentiment (e.g., by natural language processing system 122). For example, the remote device 102 may include product review submission module 110 and a user interface (UI). The product review submission module 110 may be in the form of a web browser or any other suitable software module, and the UI may be any type of interface (e.g., command line prompts, menu screens, graphical user interfaces). The UI may allow a user to interact with the remote device 102 to submit, using the product review submission module 110, one or more web pages containing product reviews about various products to the host device 112. In some embodiments, the product review submission module 110 may incorporate a web crawler or other software that allows the module to search for and automatically identify product reviews for submission to the host device 112. In some embodiments, product reviews for different products of the same type may be submitted together in a single group.”]
a UI for editing a keyword by the product specification through the display. [Clark, Figure 5, “drop down menu 502” which allows the user to “Sort products by: “quality score of specific form of top ranked feature” as one of the choices.  “Form” means parameter value for a particular parameter/feature such as “RAM capacity.”   “[0072] As shown, the example drop down menu 502 allows visitors to the web page 500 to select how they want the laptops to be sorted in the product display portion 503. In this instance, the visitor has selected to sort (e.g., filter) the products by the quality score of the specific form of the top-ranked feature (i.e., RAM capacity, in this instance). In some embodiments, a quality score for a specific form may be generated based on the quantity or quality of the product feature as embodied in the particular product being scored. For example, a laptop with 100 GB hard drive may have a higher quality score for the hard disk size product feature than a competing laptop with only a 50 GB hard drive.”]

Claim 9 is a method claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
9. A method of controlling an electronic apparatus storing keyword information by product specification, [Clark, “[0017] As used herein, sentiment may refer generally to attitudes, emotions, and opinions about a particular topic (e.g., a consumer's opinions on a specific form of a particular feature of a product).”  “Particular Feature” teaches the “keyword” of the Claim like “blade” feature of a “knife” product.  “Specific form” means 10” blade vs. 15” blade.]

the method comprising: 
obtaining user feedback on the product by crawling a website; [Clark, Figure 1, “[0027] … …  In some embodiments, the product review submission module 110 may incorporate a web crawler or other software that allows the module to search for and automatically identify product reviews for submission to the host device 112. In some embodiments, product reviews for different products of the same type may be submitted together in a single group.””] 
identifying positive feedback or negative feedback among the user feedback corresponding to the keyword information by product specification by performing natural language processing (NLP) to which at least two different algorithms are applied; and [ Clark, Figure 1, “Natural Language Processing System” including “Natural Language Processor 124” and “Sentiment Ranker Module 130.”  Figure 3, 301, 302, 303:  “[0048] The method 300 may begin at operation 301, wherein the computer system may ingest content of a product review using natural language processing modules.. …  The natural language processing techniques can be configured to recognize keywords, contextual information, and metadata tags associated with words, phrases, or sentences related to concepts (e.g., product features, words implying sentiments, etc.)….”  “[0050] Per operation 303, the computer system may determine whether there is a sentiment within the product review …(e.g., more strongly negative or more strongly positive sentiments) associated with the one or more specific forms of that product feature....”  Clark teaches that any number of languages, and thus NLP algorithms, can be used in the reviews:  “[0037] …The natural language processor 214 may be configured to recognize and analyze any number of natural languages….”]
displaying a result of the identification. [Clark, Figure 5, the rankings obtained from the product reviews are displayed.  “[0071] The listed rankings 501 display a ranking of laptop features … obtaining and analyzing product reviews from numerous sources for sentiment….”]

Claim 12 is a method claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 14 is a method claim with limitations corresponding to the limitations of Claim 6 and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Huang (U.S. 2008/0249764).
Regarding Claim 2, Clark does teach “topics” for review:  “[0017] As used herein, sentiment may refer generally to attitudes, emotions, and opinions about a particular topic (e.g., a consumer's opinions on a specific form of a particular feature of a product)….”  It does not separate a title/heading from the rest of the review /feedback.  Further, Clark teaches that “word frequency” is obtained as a part of NLP:  “[0048] … The natural language processing techniques can be configured to recognize keywords, contextual information, and metadata tags associated with words, phrases, or sentences related to concepts (e.g., product features, words implying sentiments, etc.). The syntactic and semantic elements can include information such as word frequency, word meanings, text font, italics, hyperlinks, proper names, noun phrases, parts-of-speech, or the context of surrounding words….”  But Clark does not correlate “word frequency” to sentiment determination.
Huang teaches:
2. The apparatus of claim 1, 
wherein the user feedback includes feedback title and feedback contents, [Huang teaches that the review/feedback has a title/heading section and a body section and that the fact that a particular opinion word was in the title or the body provides additional context for the review:  “[0054] Review section context: the section or heading of a review may also provide context for a sentence 212 being analyzed. For example, the sentence section & rating tracker 305 may indicate whether a sentence comes form the "body" section, the "pros" section, or the "cons" section of a review document. Also, each review typically has one rating score, and each sentence extracted from a review is associated not only with the rating of the review from which it was extracted, but may also have specific section information that provides a further sentiment bias, such as title section, "pros" section, "cons" section, etc. The sentence section & rating tracker 305 collects both the section and rating information, which can be parsed by the training preprocessor 302 from the training data 204.”  {0039] … The full text analyzer 218 and the complex features analyzer 220 use the SSC models 318 to predict a sentiment category, inputting tokens, which can be a single word, a word N-gram, a rating score, a section identifier, etc.”  See also Figure 3, “sentence section and rating tracker 305.”]
wherein the processor is configured to 
identify a first exposure frequency of a first positive word and a first negative word, respectively, included in the feedback title by performing NLP on the feedback title, [Huang teaches that it applies NLP in Figures 4-5 and [0037]-[0041].  Huang teaches that it determines which “section” of the “review document” includes a particular positive or negative “opinion word.”  “… Complex features include opinion indicators, negation patterns, sentiment-specific sections of the product review, user ratings, sequence of text chunks, and sentence types and lengths….”  Abstract.  See also “[0018] … the section of review form which a given sentence is taken (i.e., its context) ….”  The “identify … positive word and … negative word” is taught by Figure 3, “Opinion Word/Phrase Identifier 312” which uses the “Opinion Word/Phrase Dictionary 308” (which includes words and phrases that are often used to convey a positive or negative sentiment) and detects any possible negation (“Negation Pattern Detection 310”) to identify positive and negative opinion words.   “[0071] The opinion word/phrase identifier 312 inputs training data and negation words and outputs two ranked lists of opinion words: one list is positive and the other is negative.”  See also [0073].  Regarding the “identify … exposure frequency” Huang teaches that it uses a more sophisticated measure than mere “term frequency”:  “[0074] The complex feature-based model trainer 316: Complex features include opinion features, section-rating features, sentence type features, etc. Compared to text-based features, one difference is that the values of complex feature are numbers or types, instead of term frequency….”  This is in the context of the Background of Huang which teaches:  “[0004] … The focus of such text mining is generally the sequence of terms in the text and the term frequency….”  Accordingly, the use of “term frequency” is TAUGHT by Huang and combination of the teachings of Background of Huang and embodiments of the invention of Huang teach that Huang’s more sophisticated method can replace the use of “term frequency” which is common in the art.  Additionally, it appears that the only improvement of Huang over plain “term frequency” is consideration of close by negation terms such that “not good” is not read as “good.”  See [0074].]
identify a second exposure frequency of a second positive word and a second negative word, respectively, included in the feedback contents by performing NLP on the feedback contents, and [Huang teaches that the section from which a sentence was taken is considered as the context in giving the sentiment of the sentence more or less importance/weight.  Therefore, what is true of the “title” above is true of the “contents” / “body” of this limitation.]
identify the user feedback as positive feedback or negative feedback on the product by applying a weight higher than the second exposure frequency to the first exposure frequency. [Huang teaches that the sentiment detected from the “title” / “heading” is given a different weight because of the location, i.e. heading.  “A sentiment classifier is described. In one implementation, a system applies both full text and complex feature analyses to sentences of a product review. Each analysis is weighted prior to linear combination into a final sentiment prediction. …  Complex features include opinion indicators, negation patterns, sentiment-specific sections of the product review, ….”  Abstract.  “Weight assignment engine 222” of Figure 2.  See Figure 4 where the “sentence section … 305” is feeding the “complex feature analyzer 220” which is then weighted in Figure 2 at 222.  “[0054] … Also, each review typically has one rating score, and each sentence extracted from a review is associated not only with the rating of the review from which it was extracted, but may also have specific section information that provides a further sentiment bias, such as title section, "pros" section, "cons" section, etc….”]
Clark and Huang pertain to customer review/feedback classification and it would have been obvious to combine the features of Huang which consider frequency of positive and negative words in a review as well as the section (i.e. title or body) of the review from which the word is taken as another indicator of the importance/weight of a positive or negative word with the system of Clark in order to account for these added factors.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 3, Clark, Figure 5, shows the Quality Scores for each product which teaches that the processor calculates a  “product feature score,” a “sentiment score,” a “quality score,” and a ranking for the product feature at issue and a weight given to each product review.  But these scores, rank, and weight are generated by the processor and not a part of what the user provides.
Huang teaches and therefore suggests:
3. The apparatus of claim 2, 
wherein the user feedback further comprises rating information with respect to the product, and [Huang, Figures 3 and 45, “sentence section and rating tracker 305”.  “[0055] Review rating: another complex feature is a ranking number indicating user preference of a product.”  “[0142] A review rating is a number indicating user preference of a product.”  See also:  “[0018] This complex-feature-based sentiment classification is weighted and combined by linear combination with a full-text-based sentiment classification that has also been weighted, in order to provide an ensemble approach that improves sentiment classification. Some of the complex features investigated in order to enhance the sentiment classification include opinion features (e.g., words/phrases), negation words and patterns, the section of the review from which a given sentence is taken (i.e., its context), user review ratings, the type of sentence being used to express the reviewing user's opinion, the sequence of text chunks found in a review sentence and their respective sentiments, sentence lengths, etc.”  “[0039] … The full text analyzer 218 and the complex features analyzer 220 use the SSC models 318 to predict a sentiment category, inputting tokens, which can be a single word, a word N-gram, a rating score, a section identifier, etc.”  “[0054] Review section context: the section or heading of a review may also provide context for a sentence 212 being analyzed. For example, the sentence section & rating tracker 305 may indicate whether a sentence comes form the "body" section, the "pros" section, or the "cons" section of a review document. Also, each review typically has one rating score, and each sentence extracted from a review is associated not only with the rating of the review from which it was extracted, but may also have specific section information that provides a further sentiment bias, such as title section, "pros" section, "cons" section, etc. The sentence section & rating tracker 305 collects both the section and rating information, which can be parsed by the training preprocessor 302 from the training data 204.”]
wherein the processor is configured to the user feedback as positive feedback or negative feedback on the product by applying a weight higher than the first exposure frequency and the second exposure frequency to the rating information. [Huang suggests this feature by teaching: Figure 4, shows that “sentence section and RATING 305” information is provided to the “complex feature analyzer 220” and Figure 2 shows that “complex feature analyzer 220” feeds to the “weight assignment engine 222.”  In one embodiment the “weights” are assigned according to the “confidence” associated with each analysis.  (claim 2 and [0041]).  The feature that has a higher confidence is given a higher weight in the combined “ensemble classification 214” of Figure 2.  Why suggested: The “user review rating” is a direct input from the user; the opinion word frequency is obtained by parsing and analyzing the text and may have inaccuracies; therefore, it follows that the direct customer input of rating be given a higher weight because it has a higher confidence associated with it.  “[0083] The sentence preprocessor 320 shown in FIGS. 3 and 4 inputs a plain text sentence 212, with rating/section/category information and outputs text N-grams and text with part-of-speech tags….”  “[0137] The complex features can include: [0138] Opinion word/phrase (or opinion feature, opinion carrying words): The word or phrase explicitly indicating the orientation of user opinions. For example, "good", "terrible", "worth to buy", "waste of money", etc. Such words/phrases are discovered by feature selection…..”  “[0049] … The weight assignment engine 222 assigns different weights to the two models, after which the linear combination engine 224 combines the outputs of both models to arrive at the final decision, the ensemble classification 214.”] [Customer rating is a direct input whereas positive and negative word counts are secondary and derivative indicia of a rating.  It makes sense that the direct rating should be given higher weight.]
Clark and Huang pertain to customer review/feedback classification and it would have been obvious to combine the features of Huang which include an input of rating by the customer and consider frequency of positive and negative words in a review and combine these factors by assigning weights to them with the system of Clark in order to account for these added factors.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 10 is a method claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 11 is a method claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Singh (U.S. 20160042359).
Regarding Claim 7, Clark teaches:
7. The apparatus of claim 1, wherein the processor is configured to 
obtain a first analysis result by performing NLP that the first algorithm is applied to user feedback of a first language obtained by crawling the website, [Clark teaches that its NLP processor 214 may analyze reviews in any number of different languages. “[0037] The natural language processor 214 may be a computer module that analyzes the received product reviews and other electronic documents. The natural language processor 214 may perform various methods and techniques for analyzing electronic documents (e.g., syntactic analysis, semantic analysis, etc.). The natural language processor 214 may be configured to recognize and analyze any number of natural languages….”]
obtain a second analysis result by performing NLP that the second algorithm is applied to user feedback of a second language obtained by crawling the website, and [Clark teaches that its NLP processor 214 may analyze reviews in any number of different languages. “[0037] …The natural language processor 214 may be configured to recognize and analyze any number of natural languages….”]
identify the positive feedback or the negative feedback by synthesizing the obtained first and second analysis results. 

Clark does not discuss combining the results obtained from reviews in different languages.

Singh teaches:
obtain a first analysis result by performing NLP [Singh, Figure 3, “pre-processing module 304” conducts NLP in multiple languages:  “[0048] In at least one embodiment, the text corresponding to each language is provided to the pre-processing module 304 for further processing purposes. In an embodiment, the pre-processing module 304 is configured to perform natural language processing (NLP) of the text corresponding to each language. ….”]
 that the first algorithm is applied to user feedback [Singh pertains to analysis of customer survey/feedback:  “[0024] In various example scenarios, the customers and/or the agents may fill-up surveys outlining their experiences corresponding to the interactions. The data corresponding to the surveys may be stored in the database 126 along with respective interaction data. The data included in the surveys (also referred to herein as the survey data) is typically used for training supervised models used for predicting the level of service provisioned to the customer. In some example scenarios, the database 126 may also be configured to store scores such as customer satisfaction score or CSAT, net promoter score or NPS, customer effort score or CES and the like, which are received along with the survey data.”  “[0036] In an embodiment, the I/O module 206 is further caused to receive information such as customer survey data, agent survey data …”   Figure 6, 602, receive customer interaction data which includes customer surveys.]
of a first language [Singh, Figure 3, “language detector 314.”  Singh operates across different languages.  Figure 6, 604 and 606 shows that multiple languages are involved:   “[0085] At operation 604 of the method 600, at least one language associated with the interaction data is detected. At operation 606 of the method 600, textual content in a plurality of languages corresponding to the interaction data is generated at least in part based on translating the interaction data into two or more languages different than the detected language(s)….”]
obtained by crawling the website, [Singh, Singh teaches that the customer reviews are entered on a website and thus must be collected from the website.  “[0021]… For example, the plurality of agents may initiate the interactions for soliciting a purchase of a product/service, for responding to an earlier customer query or for requesting feedback related to a product/service offered on a website.”  ]
obtain a second analysis result by performing NLP that the second algorithm is applied to user feedback of a second language obtained by crawling the website, and [Singh, “…At least one emotion score is determined for text corresponding to each language from among the plurality of languages….”  Abstract. Figure 6.  “[0037] … In some embodiments, the interaction data may include code-mixed content, i.e. the interaction data may include content in more than one language. Accordingly, the apparatus 200 is caused to detect one or more languages present in the interaction data. For example, consider a following customer statement to an agent: "Hi Amigo, by when can I have my shipment delivered? Gracias". In such an example scenario, the apparatus 200 may be caused to detect presence of an English language and a Spanish language in the customer statement.”  See “[0030] In an embodiment, the memory 204 is configured to store several multilingual resources or lexicons, for example, stop words for each of the different languages, list of positive, negative or neutral words in each of the different languages, list of words for each of several mood types in each of the different languages, semantic wordnets in each of the different languages, bilingual dictionaries for each unique language pairs, popular phrases and idioms for each of the different languages and the like.”]
identify the positive feedback or the negative feedback by synthesizing the obtained first and second analysis results. [Singh, Figure 6, 608, 610 and 612:  “[0086] At operation 608 of the method 600, at least one emotion score is determined for text corresponding to each language from among the plurality of languages….”  “[0087] At operation 610 of the method 600, an aggregate emotion score is determined using the emotion scores for the text corresponding to the each language. At operation 612 of the method 600, a net experience score corresponding to the one or more interactions is predicted based at least in part on the aggregate emotion score. More specifically, a supervised or an unsupervised classifier is executed on top of the aggregated emotion score, the CSAT score, the NPS score, and the survey data (based on explicit customer feedback from customer surveys for which corresponding interaction text or speech history may be mapped) to predict the net experience score…..”  See claim 1 of Singh also.
Clark and Singh pertain to classification and processing of customer reviews and it would have been obvious to combine the multi-lingual processing of Singh where the results of the processing in the different languages are combined together with the system of Claim which teaches that its NLP can handle different languages but does not teach “synthesizing” / combining the results of analysis under different languages in order to have a unified score in the case that a set of surveys comes in different languages.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  (See also Singh noting the international or multi-lingual nature of customer interactions: “[0007] Moreover, because interactions between the customers and the customer support representatives, nowadays, increasingly involve code-mixed content, i.e. multi-lingual content, it is desirable to predict NES while taking into account a presence of multiple languages in conversational data to predict NES with better accuracy and model customer experiences more effectively.”)

Claim 15 is a method claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Levanon (U.S. 10,410,224).
Regarding Claim 5, Clark teaches:
5. The apparatus of claim 1, wherein the processor is configured to 
display a ratio of the positive feedback and the negative feedback on the keyword information by product specification through the display, and 
based on a keyword corresponding to a specific specification of the product being selected according to a user input, display at least a part of the user feedback including the keyword. [Clark, Figure 5, the hyperlinks 507, 508, 509, 510 give access to the actual reviews that include the “keywords” / “features” of a product being reviewed like “Product’s RAM Capacity” in Figure 5.  “[0075] As shown, the example auction web page 500 also includes four hyperlinks 507, 508, 509, and 510. Of these, hyperlinks 507-509 are labeled as "Relevant Reviews" and may be used to provide visitors to the page 500 with access to the underlying evidence that a computer system used to derive the quality scores 504-506 for each of the three displayed products.  For example, hyperlink 507 may provide a link to a separate window that is populated with forty consumer product reviews wherein the reviewer's all wrote very positively about the RAM capacity of the Rebound Model 1000 Laptop, which caused its quality score 504 to be high…..”  “[0076] The fourth hyperlink 510 on the web page 500 may be used to provide visitors with access to the underlying evidence that a computer system (e.g., the computer system performing operations of the method 300 of FIG. 3) used to derive the listed rankings 501. For example, hyperlink 510 may provide a link to a database that includes laptop product reviews sorted by sentiment about specific forms of product features referenced in each review. A quick glance through the database by the visitor may reveal that there are several hundred laptop product reviews that include sentiment about specific forms of RAM capacity but only a couple product reviews that include sentiment about specific forms of the number of USB ports.”]
Clark does not teach directly displaying a ratio of positive and negative feedbacks.
Levanon teaches:
display a ratio of the positive feedback and the negative feedback on the keyword information by product specification through the display, and [Levanon, Figure 2, “summary statistics 228A, etc.” regarding each “aspect 222A, etc.” include a “ratio of positive to negative sentiment for the respective aspect 222A.”  Col. 12, lines 52-55.]
Clark and Levanon pertain to classification and processing of product review and it would have been obvious to combine the sentence-based evaluation of Levanon which is somewhat coarser with the method of Clark which relies more on a sentient and sophisticated NLP to arrive at the system of the Claim which evaluates some basic statistics regarding the polarity of the sentences in the collected customer reviews including a ratio of the number of positive to negative sentiments.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 8, Clark teaches:
8. The apparatus of claim 1, wherein the processor is configured to 
identify each of a plurality of sentences included in the user feedback as a positive sentence or a negative sentence, and  [Clark, Figure 2, “sentiment analyzer 224” identifies the sentiment of each sentence of the review/feedback.  “[0042] Consistent with various embodiments, the sentiment analyzer 224 may be a computer module that is configured to identify and categorize the sentiments associated with tokens of interest. In some embodiments, the sentiment analyzer may be configured to identify, within text passages, and annotate keywords that are preselected as high quality indicators of sentiment polarity (e.g., indicators of positive sentiment could include brilliant, excellent, or fantastic)….”  “[0052] In some embodiments, operations 302 and 303 be performed, at least in part, by parsing the product reviews to identify subject-predicate pairings. This may involve analyzing parse trees generated by a natural language processor, such as the natural language processor 214 (shown in FIG. 2). The subject and predict in the sentence may be used to identify a specific form of a product feature (subject) and a text element indicating sentiment about the specific form (predict). For example, a sentence in a product review of a smart phone might read "The camera on this smart phone is terrible." A natural language processing system may parse this sentence to identify a subject ("camera on this smart phone) is associated with strongly negative sentiment.” ]
identify the user feedback as the positive feedback or the negative feedback based on a ratio of the number of the positive sentences to a total number of sentences, and a ratio of the number of the negative sentences to the total number of sentences, included in the user feedback. [Baker in Figure 3 is counting the number of a particular sentiment that can be positive or negative:  304: “Increase a preliminary sentiment score for the product feature” if it detects a particular sentiment as 303.   Step 306 shows that Baker goes through all of the reviews and then generates a final sentiment score at 307.  Baker also teaches that it considers the total number of reviews and the number of opinions expressed about a feature:  “[0055] Once all of the applicable product reviews have been analyzed, the computer system may, per operation 307, generate a final sentiment score for each product feature based on the preliminary sentiment scores that were updated in one or more iterations of operation 304. In some embodiments, the sentiment score for each product feature may be dependent upon a relative proportion of product reviews that incorporate a sentiment associated with a specific form for that particular product feature. In some embodiments, the sentiment score for each product feature may be dependent upon a relative proportion of product reviews that incorporate a sentiment associated with a specific form for that particular product feature. For example, a first product feature that has one or more specific forms opined about in fifty percent of analyzed product reviews may have a higher sentiment score that a second product feature that has one or more specific forms opined about in only twenty percent of the analyzed product reviews.”  This means that a percentage of total reviews that expressed an opinion about a certain feature/keyword impacts the score of the feature.  Percentage is a ratio of a fraction to the total.  Baker does not say that this is the number of positive to the total.
Clark in Figure 4 shows the “product reviews 411, 412, 421” that are evaluated are “sentences.”  Figure 3, 302 and 303: identify whether some aspect (form) of a product feature is mentioned in the “product review” / “sentence” and if there is a sentiment associated with this aspect of the product feature (e.g. length of a blade where the length is the aspect/form and blade is the feature and knife is the product being reviewed), the sentiment score for the particular product feature is increased.  See [0062] and note that “Predict” is a typo an it should be “Predicate.”  The same “product review” / “sentence” can express sentiments about various forms of a feature (i.e. if feature=blade then forms could be blade material and blade length).  Therefore, Clark does not identify the entire “sentence” as positive or negative.
Levanon teaches and therefore suggests:
8. The apparatus of claim 1, wherein the processor is configured to 
identify each of a plurality of sentences included in the user feedback as a positive sentence or a negative sentence, and [Levanon, Figure 2, “comments 226” about a particular “aspect” of a product are shown in Figures 9A-F to be complete sentences.  Figure 2 shows that “summary statistics 228” for the “comments 226” are generated.  The summary statistics include the number of positive and negative comments/sentences about a particular aspect (“image quality” e.g.) of a product (camera).  “As another example, in at least some embodiments, the extracted comments 226 for an aspect 222 may be analyzed, for example using a machine learning technique, to determine whether the comments 226 express positive, negative, or neutral sentiment regarding the respective aspect 222. In these embodiments, summary statistics 228A may, for example, include data indicating a ratio of positive to negative sentiment for the respective aspect 222A as determined from an analysis of comments 226A.”  Col. 12, lines 47-55.]
identify the user feedback as the positive feedback or the negative feedback based on a ratio of the number of the positive sentences to a total number of sentences, and a ratio of the number of the negative sentences to the total number of sentences, included in the user feedback. [Levanon, Figures 2 and 3, teach that it is determined whether each comment/sentence is positive or negative and that the “summary statistics 228” includes the “… a ratio of positive to negative sentiment for the respective aspect 222A as determined from an analysis of comments 226A.”  Col. 12, lines 47-55.  The total number of comments/sentences is known and the numbers of the positive comments and negative comments each is also known. Accordingly, calculating a ratio of positive over total and negative over total is easily obtained and is thus suggested by the other teachings.  See also Figures 13 and 14 that show the data structures storing customer review data.  The “comments 2212” are defined as including “one or more sentences or phrases regarding any information directly or indirectly related to the associated item.”  Col. 32, line 66 to Col. 33, line 2.  Figures 9A-F show the comments exclusively as sing sentences and Figure 15 and its description show that “sentences” are parsed/extracted from the “comments” and classified by sentiment such that the neutral sentences are discarded.  Figures 15, 2402 and 2406 which expanded in Figure 16,  “receive sentences for classification 2510” to “classify non-neutral sentences as positive or negative 2516.”]
Clark and Levanon pertain to classification and processing of product review and it would have been obvious to combine the sentence-based evaluation of Levanon which is somewhat coarser with the method of Clark which relies more on a sentient and sophisticated NLP to arrive at the system of the Claim which evaluates some basic statistics regarding the polarity of the sentences in the collected customer reviews.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 13 is a method claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker (U.S. 10002371), Figure 3A, “360: Detect language and discard if not supported.”  The "Review Scraper" (FIGS. 2A and 2B, 300) translates the reviews whose language is supported.
Chowdhury (U.S. 20150331563), Figure 12:
[0048] Blocks of text are delivered to system 1201 via communications application module 1202; data from crawlers or users are examples of content being delivered to this module. Sentence segmentation module 1203 segments received text. One illustrative, but non-limiting approach includes the following steps, language detection via a Hidden Markov Model process, with a language determined (Asian languages are segmented via white spaces; European languages are tokenized on punctuations with a look ahead and behind component to determine URLs (e.g. www.foo.com) where an example of punctuation can be ".?!".) …

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659